Case: 18-60508       Document: 00514829880        Page: 1     Date Filed: 02/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                  ___________________                 United States Court of Appeals
                                                                               Fifth Circuit


                                     No. 18-60508                            FILED
                                  Summary Calendar                    February 11, 2019
                                  ___________________                   Lyle W. Cayce
                                                                             Clerk
TRAESEY L. HORTON, also known as Tracy L. Horton,

              Plaintiff - Appellant

v.

AUSTRILIS OIL AND GAS,

              Defendant - Appellee

                               _______________________

                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 5:18-CV-14
                              _______________________

Before JOLLY, COSTA, and HO, Circuit Judges.

PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.